Citation Nr: 1738444	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2006 to March 2007 and from August 2007 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA, which denied the Veteran's TDIU claim.

In August 2016, the Board, noting that a request for a TDIU is not a separate claim for benefits, but that it can be a part of any claim for increased compensation, see Rice v. Shinseki, 22 Vet. App. 447 (2009), found that evidence of record raised a question of unemployability and remanded the matter for the AOJ to adjudicate.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record reasonably demonstrates that the Veteran's combined service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

In an August 2017 Appellate Brief, the Veteran asserts that he is entitled to a TDIU because he meets the schedular requirement for entitlement to TDIU with a combined evaluation of 90 percent, and that one of his disabilities is rated at 70 percent.

The record does reflect that the Veteran has a single service-connected disability, namely, PTSD with insomnia (PTSD), which is rated at 70 percent; or in the alternative, he has more than two disabilities, in which at least one disability is rated higher than 40 percent, including PTSD with insomnia, kidney stones, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, status post right elbow fracture, status post right hip labrum tear, left knee disability based on painful motion, bilateral plantar fasciitis, and degenerative changes of the left knee, which bring his combined rating disability to 90 percent.  

While the Veteran meets the minimum percentage requirement of 38 C.F.R. § 4.16(a), the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

In a September 2016 correspondence, the RO dispatched a series of forms, via U.S. mail, for the Veteran to complete and submit, including and particularly, a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  However, the Veteran never submitted a completed copy of this form.

The Board recognizes that VA policy instructs the AOJ to administratively deny a TDIU claim when a veteran fails to complete and submit a VA Form 21-8940.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).  However, the Board also notes that it is not bound by these administrative provisions.  See 38 U.S.C.A. 7104 (West 2014); 38 C.F.R. § 19.5 (2017) (stating that in considering appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs; it is not bound by Department manuals, circulars, or similar administrative issues).  Therefore, notwithstanding the Veteran's failure to submit a completed VA Form 21-8940, the Board finds that there is sufficient evidence of record for it to make a determination on this TDIU claim.

Resolving all reasonable doubt in favor of the Veteran, the Board also finds that the evidence of record strongly suggests that the Veteran's combined service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation, effective as of April 30, 2010.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record reflects that the highest level of education the Veteran completed was college, in which he earned a bachelor's degree in Economics in 1986.  See January 2013 VA examination for PTSD; see also May 2014 VA examination.  With respect to employment history prior to active service, the Veteran reported that he obtained a job working as a bankruptcy analyst for a large mortgage company after graduating from college, in which he worked at that position until 1994.  Id.  He further reported that he was promoted as a supervisor while he was at that company.  Id.  According to the Veteran, he subsequently worked at a law firm, undertaking paralegal duties for a lawyer for approximately five years.  Thereafter, according to the Veteran, he obtained a job at a wireless phone company call-center, and waited on tables at night to earn extra income.  Id.  Additionally, he also reported that he sold men's clothing.  See May 2014 VA examination.  Since his separation from service in April 2010, according to the Veteran, he has been working with roofing sales.  Id.  He further expressed that he started working for a roofing company after his separation from service and when the company went out of business, he started to do roofing sales on his own.  However, he further stated that this was not steady work.  Id.

In a June 2011 Statement in Support of Claim correspondence, the Veteran reported that he missed a lot of days at work as a result of the pain he suffered from his kidney stones.  In a June 2011 written statement from T.D., a sales manager from his former employer, Battalion Roofing, stated that the Veteran missed several days of work as a result of his kidney stones.  In particular, T.D. indicated that the Veteran was supposed to work 40 hours a week, selling roofs, but that in January 2011, the Veteran missed 7 days of work; in February 2011, he missed 16 days of work; in March 2011, he missed 18 days of work; in April 2011, he missed16 days of work; in May 2011, he missed 13 days of work and in June 2011, he missed 16 days of work.  T.D. further indicated that he witnessed how the Veteran's kidney stone had affected him and his ability to work.  Additionally, he stated that the Veteran's disability had affected his earnings and reduced his income by over eighty percent.

A July 2011 VA examination reflects that the Veteran's kidney's condition impacted his ability to work, further noting that the Veteran had been missing about 5 - 6 days per month over the previous six months due to renal colic.  In a February 2012 VA examination Addendum for kidney conditions, however, the same VA examiner, from the July 2011 VA examination, opined that the Veteran's non obstructive right renal calculus was less likely than not the cause of the Veteran's "almost 50% absenteeism [from] work from January 2011 to June 2011."  The basis of the VA examiner's rationale was the June 2011 opinion of a urologist who opined that "the appearance of the stone on CT scan, and no significant blood on UA makes the right sided kidney stone an unlikely cause of the Veteran's symptoms."  However, this February 2012 VA examination Addendum has no probative value because the VA examiner does not provide an adequate rationale for the cause of the symptoms that caused the Veteran to miss a significant period of time from work.  Additionally, an August 2016 reflects that he was working for a roofing company.  However, no further details pertaining to the terms and condition of employment were provided.

Notwithstanding, the record summarily reflects that the Veteran possesses multiple mental and physical impairments, which comprise his combined rating disability of 90 percent, that functionally affect his ability to secure or maintain substantially gainful employment.  He has not had any office experience since he first entered active duty almost twelve years ago.  Since his separation from service, the scope of his work experience has been limited to sales, which requires interaction with people.  

The Veteran's options for securing or maintaining gainfully employment are limited, at best.  He is restricted to undertaking work that does not require prolonged positioning or standing, as well as bending and lifting, as a result of his service-connected lumbar spine, hip, legs and feet disabilities.  See March 2013 VA examination (reflecting that a series of the Veteran's service-connected disabilities functionally impacted his ability to work, e.g., employment settings being limited to positions not requiring prolonged positioning or standing, as well as bending and lifting due to his lumbar spine condition; and his foot conditions, hip and/or thigh condition, and knee and /or lower leg condition could limit his ability to stand for prolonged periods).  

The Veteran is also limited to undertaking work that does not require direct contact with the public.  In a January 2013 VA examination for PTSD, the Veteran reported having symptoms including, avoidance of crowds, avoidance of people and withdrawal from social activities.  His most recent VA examination for PTSD, from May 2014, reflects that his occupational and social impairment could be best summarized as an "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  With respect to applicable symptoms of his PTSD, his January 2013 and May 2014 VA examination reports collectively indicate that the Veteran manifests symptoms, including, and not limited to, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent event, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, obsessional rituals which interfere with routine activities, as well as impaired impulse control, such as unprovoked irritability with periods of violence.  

The May 2014 VA examination also reflects that the Veteran has had difficulty with social interaction and relationships, avoidant of work involvement, and difficulties maintaining focus and attention in work.  These are all factors that would severely impact the Veteran's ability to directly interact with people, especially and particularly in the capacity of a position that entails his area of specialty in sales.  Therefore, based on the foregoing reasons, a TDIU on a facts-found-basis is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


